Hosmer, Ch. J.
This case comes up on demurrer to the plaintifl’s declaration ; and from the facts appearing, it is clear, that the wife of the plaintiff is the party grieved, and should have been joined with the husband. The cause of action would survive to the wife, if she should outlive her husband ; and in all such cases, the husband and wife ought to join. The injury resulting from the fraudulent deed, was a violation of her absolute rights ; and in this, as in all other instances of wrongs, that have a similar operation, the suit must be brought in her ñame and that of her husband. Undoubtedly, he had an interest, or, more properly speaking, an expectancy, which might, or might not, be realized ; but the interest of the wife, was directly and immediately affected.
The conveyance made to defeat a claim for damages in an action of slander, is not within the statute concerning fraudulent conveyances. This act was passed for the protection of creditors only, and avoids conveyances fraudulently made to avoid any debt or duty. In Fox v. Hills, 1 Conn. Rep. 275., the matter now in controversy was directly decided ; and the word duty, as it is used in the statute, was considered as commensurate only with debt. The statute of 13th of Eliz. is unquestionably broader than ours, and was before the legislature when the act on which the plaintiff has sued was enacted. The expressions of the English statute were varied from, and for this obvious reason, because provisions of the same extent were not intended to be adopted. I merely glance at this subject, as I consider it to have been settled, by a former judgment of this Court.
*325Peters, Chapman and Bkainaks, Js., were of the same . - opinion.
Bristol, J. declined giving any opinion, having been of counsel in a cause connected with this.
Judgment to be rendered for the defendant.